Per Curiam,
The assignments of error are defective in that they fail to conform to the requirements of rule XV, that when the error assigned is to the charge -of the court, or to answers to points, the part of the charge or the point and answer referred to, must be quoted totidem verbis in the assignment.
Even if the assignments^ were in due form, they could not be considered, because the charge of the court is not printed in the appellant’s paper-book, and further because the record as printed fails to show that any exception was taken to the charge or to the answers to the points, or that any request was *298made before a verdict to have the charge and answers to the points filed.
Further, if the case were properly before us for review upon the merits the opinion of the learned judge below shows quite clearly that the verdict and judgment in favor of the plaintiff, upon the theory that the defendants were joint trespassers, were warranted by the evidence.
All of the assignments of error are dismissed and the judgment is affirmed.